Citation Nr: 1220665	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  96-45 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972 and from October 1990 to March 1993.  He also served on active duty for training from November 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in January 2001 and May 2009 for additional development.

In February 2000, a hearing was held before a Veterans Law Judge that has since left the Board.  In January 2009, the Board notified the Veteran of that and asked if he desired another hearing.  The notice stated that if the Veteran did not respond within 30 days, the Board would assume he did not want another hearing and would proceed with adjudication of the claim.  The Veteran did not respond to the letter.  The Board concluded in both May 2009 and May 2011 that the Veteran did not desire another hearing.  No further information has been received to alter this conclusion.  Therefore, the Board will continue with the adjudication of the claim.

In a May 2011 decision, the Board dismissed the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's dismissal to the United States Court of Appeals for Veterans Claims.  Pursuant to an August 2011 Appellee's Unilateral Motion for Remand, the Court vacated the Board dismissal and remanded the claim for readjudication consistent with the Appellee's Unilateral Motion for Remand.


FINDING OF FACT

The preponderance medical evidence of record shows that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2011).

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The new criteria state that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Veteran's service medical records are negative for any diagnosis of a psychiatric disorder for his period of service from November 1968 to March 1972.

After separation from his first period of active duty service, a March 1982 VA special neuropsychiatric examination report gave a diagnosis of mixed personality disorder.  The medical evidence of record shows that a psychiatric disorder has been consistently diagnosed since March 1982.

A March 1993 VA psychiatric report gave a diagnosis of anxiety/depression.

A May 1993 private medical report gave diagnoses of major depression with mild psychotic symptoms, alcohol use suspected, and somatoform pain disorder.

A July 1993 private medical report gave an assessment of major depression.

In a September 1993 VA mental disorders and PTSD examination report, the Veteran reported that he served in Vietnam, where he witnessed an accidental death in an aircraft hanger and was exposed to mortar fire.  After mental status examination, the diagnoses were depressive reaction, with PTSD not found.

VA outpatient medical reports dated in September 1994, January 1995, March 1995, April 1995, May 1995, June 1995, July 1995, and November 1995 gave diagnoses of PTSD.

An August 1996 private medical report gave a diagnosis of major affective disorder.

An April 1997 private medical report gave an Axis I diagnosis of major depression with alcohol addiction.

A September 1997 VA hospital discharge report stated that the Veteran had received inpatient treatment for over three weeks, following admission with complaints of suicidal ideation and depression.  The discharge diagnoses included dysthymic disorder and depression.

In a November 1997 VA PTSD examination report, the Veteran reported experiencing flashbacks related to a friend who died in Vietnam.  After mental status examination, the Axis I diagnoses were PTSD, major depressive episodes, and alcohol abuse in partial remission.

A June 2002 VA outpatient medical report gave an impression of depression/PTSD.

In a December 2007 VA PTSD examination report, the Veteran reported multiple traumatic stressors, both during service and outside of service.  The Veteran's traumatic service stressors included a rocket attack on the Veteran's base on his first day in Vietnam, multiple other rocket attacks, witnessing an accidental death, and an automobile accident.  After mental status examination, the Axis I diagnoses were chronic PTSD and recurrent major depressive disorder.

In a November 2010 VA psychiatric examination report, the Veteran reported that his traumatic service stressors included a rocket attack on his base on his first day in Vietnam, rocket attacks at other times, witnessing an accidental death, and an automobile accident.  After mental status examination, the Axis I diagnoses were dysthymia and alcohol abuse.  The examiner opined that the Veteran did not fully satisfy several criteria for a PTSD diagnosis, including re-experiencing, avoidance, and hyper arousal.

In an October 2011 letter, a VA psychiatrist stated that the Veteran had been seen once and the psychiatrist had reviewed the Veteran's record.  The examiner stated that the Veteran was exposed to traumatic incidents in Vietnam, in the form of rocket attacks and witnessing accidental deaths.  The psychiatrist opined that it was very likely that the Veteran's experiences in Vietnam caused him to have symptoms of PTSD and depression.

The Board finds that the preponderance medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes, to include a diagnosis by a VA psychiatrist or psychologist.  There are numerous psychiatric reports of record, some of which give diagnoses of PTSD and some of which give diagnoses of psychiatric disorders other than PTSD.  While VA examinations in September 1993 and November 2010 specifically stated that the Veteran did not have PTSD, VA examinations in November 1997 and December 2007 specifically stated that the Veteran did have PTSD.  

In total, since March 1993, there have been eight medical reports that gave diagnoses of psychiatric disorders other than PTSD, and 12 that gave diagnoses that included PTSD.  On a cumulative level, the Board finds that the medical reports of record are equally probative both for and against the assignment of a PTSD diagnosis.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD for VA purposes which was provided by a VA psychologist or psychiatrist.  See 38 C.F.R. § 4.125 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim has previously been denied on the basis that there was no objective evidence that established that the Veteran engaged in combat with the enemy and there was insufficient evidence to corroborate the claimed stressors.  VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 6257 (2000).  In this regard, there are no references to combat in the Veteran's service separation from and he did not earn any decorations, medals, badges, ribbons, or awards indicative of participation in combat.  Therefore, the Veteran's claimed stressors must be corroborated by credible supporting evidence.  38 C.F.R. § 3.304(f) (2011).

However, under 38 C.F.R. § 3.304(f)(3) (2011), the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors if those stressors are related to the Veteran's fear of hostile military or terrorist activity.  The medical evidence of record which discusses the Veteran's claimed traumatic stressors almost universally include rocket and/or mortar attacks on his base while he was in Vietnam.  The Veteran's service personnel records state that he served in Vietnam from February 8, 1971, to January 17, 1972.  The Board finds that the rocket and mortar attack stressors cited in the various medical reports of record are clearly related to the Veteran's fear of hostile military activity, and his statements are consistent with the circumstances of service in Vietnam during the Vietnam War.  Therefore, in accordance with 38 C.F.R. § 3.304(f)(3) (2011), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Thus, there is credible evidence of record which establishes the occurrence of the Veteran's claimed stressors.  Therefore, the Board finds that the Veteran has a current diagnosis of PTSD by a VA psychologist or psychiatrist that is associated with in-service stressors related to fear of hostile military activity.  38 C.F.R. § 3.304(f)(3) (2011).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is related to active service.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


